In an action to recover for personal injuries alleged to have been caused by defendants’ negligence in the operation of an automobile, which plaintiff alleges struck him while he was walking on a public highway, judgment in favor of defendants unanimously affirmed, with costs. It is our opinion, under the circumstances disclosed, including the manner in which plaintiff attempted to lay a foundation for impeaching testimony, that the exclusion of the testimony of the witness Kamin was not error. If error was committed, however, it violated no substantial right of the plaintiff since, if admitted, Kamin’s testimony could have *820added little to that of the plaintiff, which was received as to circumstances concerning which plaintiff attempted to question ICamin. Moreover, the testimony excluded, that the witness Tifverman had said that he did not see the accident, is not necessarily inconsistent with his testimony on trial, that he did not see the contact. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ. [See post, p. 852.]